 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DION SCOTT BUCKELEW,                                Case No.: 20cv592-MMA (WVG)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   JUDGE WASHINGTON, et al.,
15                                 Respondents.
16
17         Petitioner, a person detained at the San Diego County Central Jail awaiting trial
18   has filed a pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Doc.
19   No. 1. He claims he is represented by an appointed public defender acting under a
20   conflict of interest who has rendered ineffective assistance of counsel during pretrial
21   proceedings, and that his pre-trial proceedings, including two motions to relieve counsel,
22   are presided over by biased state court judges. Id. at 2–6. Although unclear, it appears
23   he may be attempting to present claims alleging he has not received adequate medical
24   treatment for his physical and mental conditions. Id. at 10–22.
25                                        ABSTENTION
26         The Petition must be dismissed because it is clear this Court is barred from
27   consideration of the claims by the abstention doctrine announced in Younger v. Harris,
28   401 U.S. 37 (1971). Under Younger, federal courts may not interfere with ongoing state

                                                     1
                                                                                20cv592-MMA (WVG)
 1   criminal proceedings absent extraordinary circumstances. Id. at 45–46; see Middlesex
 2   County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982) (Younger
 3   “espouse[d] a strong federal policy against federal-court interference with pending state
 4   judicial proceedings.”). These concerns are particularly important in the habeas context.
 5   Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir. 1983).
 6         Absent extraordinary circumstances, abstention under Younger is required when:
 7   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important
 8   state interests; and (3) the state proceedings afford an adequate opportunity to raise the
 9   federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th
10   Cir. 2001). All three of these criteria are satisfied here. Petitioner indicates he is
11   currently housed at the San Diego County Central Jail undergoing pre-trial proceedings
12   with respect to charges of attempted murder, shooting at an inhabited dwelling,
13   possession of a firearm by a felon, possession of a firearm, and assault with a firearm.
14   Doc. No. 1 at 20. Petitioner’s claims of ineffective assistance of counsel and denial of his
15   motions to replace appointed counsel are the type of claims that state courts provide an
16   opportunity to raise on direct appeal. Abstention is therefore required. See Drury v. Cox,
17   457 F.2d 764, 764-65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a
18   defendant entitled to have federal interposition by way of injunction or habeas corpus
19   until after the jury comes in, judgment has been appealed from and the case concluded in
20   the state courts.”) Petitioner has failed to demonstrate that extraordinary circumstances
21   exist which would relieve this Court of its obligation to abstain from interfering with
22   ongoing state criminal proceedings. Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding
23   that if Younger abstention applies, a court may not retain jurisdiction but should dismiss
24   the action).
25            CLAIMS NOT PROPERLY BROUGHT ON FEDERAL HABEAS
26         Additionally, to the extent Petitioner is attempting to raise claims regarding the
27   conditions of his confinement involving an alleged failure to provide adequate medical
28   care for his physical and mental conditions, they are not properly brought on federal

                                                    2
                                                                                  20cv592-MMA (WVG)
 1   habeas. Such claims are not cognizable on federal habeas because they do not challenge
 2   the constitutional validity or duration of confinement. See Heck v. Humphrey, 512 U.S.
 3   477, 480–85 (1994); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Challenges to the
 4   fact or duration of confinement are brought by petition for a writ of habeas corpus;
 5   challenges to conditions of confinement are brought pursuant to the Civil Rights Act, 42
 6   U.S.C. § 1983. See Preiser, 411 U.S. at 488–500. When a state prisoner is challenging
 7   the very fact or duration of his physical imprisonment, and the relief he seeks is a
 8   determination that he is entitled to immediate release or a speedier release from that
 9   imprisonment, his sole federal remedy is a writ of habeas corpus. Id. at 500. On the
10   other hand, a § 1983 action is a proper remedy for a prisoner making a constitutional
11   challenge to the conditions of confinement but not the fact or length of custody. Id. at
12   499.
13                                        CONCLUSION
14          Based on the foregoing, the Court DISMISSES this action without prejudice.
15   Petitioner’s claims challenging his pre-trial proceedings are dismissed without prejudice
16   under Younger abstention. Petitioner’s claims regarding the conditions of his
17   confinement are dismissed without prejudice to present in a new civil rights action
18   pursuant to 42 U.S.C. § 1983 which will be given a new case number.
19          IT IS SO ORDERED.
20
21   Dated: March 31, 2020
22
23
24
25
26
27
28

                                                   3
                                                                                20cv592-MMA (WVG)
